 



     EXHIBIT 10.5
SUPPLEMENTAL PROFIT SHARING PLAN FOR
EMPLOYEES OF TRINITY INDUSTRIES, INC.
AND CERTAIN AFFILIATES
AS RESTATED EFFECTIVE JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
ARTICLE I
  PURPOSE     1  
ARTICLE II
  DEFINITIONS, CONSTRUCTION, AND APPLICABILITY     2  
2.01
  Definitions     2  
2.02
  Construction     8  
2.03
  Applicability     8  
ARTICLE III
  PARTICIPATION AND SERVICE     9  
3.01
  Eligibility to Participate     9  
3.02
  Election to Participate     9  
3.03
  Service     11  
3.04
  Transfer     13  
ARTICLE IV
  CONTRIBUTIONS AND FORFEITURES     14  
4.01
  Employer Contributions     14  
4.02
  Participant Compensation Reduction     15  
4.03
  Forfeitures     16  
ARTICLE V
  ALLOCATIONS TO PARTICIPANTS' ACCOUNTS     18  
5.01
  Individual Accounts     18  
5.02
  Investment of Accounts     18  
5.03
  Account Adjustments     20  
5.04
  Stock Units     20  
ARTICLE VI
  DISTRIBUTION OF BENEFITS     23  
6.01
  General     23  
6.02
  Payments of Benefits     23  
6.03
  Vesting of Benefits     26  
6.04
  Death     28  
6.05
  In-Service Distributions     28  
6.06
  Election to Distribute Deferrals     29  
6.07
  Designation of Beneficiary     29  
ARTICLE VII
  NATURE OF PLAN; FUNDING     31  
7.01
  No Trust Required     31  
7.02
  Funding of Obligation     31  

i



--------------------------------------------------------------------------------



 



                      Page    
ARTICLE VIII
  ADMINISTRATION     32  
8.01
  Appointment of Committee     32  
8.02
  Duties of Committee     32  
8.03
  Indemnification of Committee     32  
8.04
  Unclaimed Benefits     33  
ARTICLE IX
  MISCELLANEOUS     34  
9.01
  Nonguarantee of Employment     34  
9.02
  Nonalienation of Benefits     34  
9.03
  No Preference     34  
9.04
  Incompetence of Recipient     34  
9.05
  Texas Law to Apply     34  
9.06
  Claims Procedure/Arbitration     34  
9.07
  Reimbursement of Costs     35  
9.08
  Acceleration of Payment     36  
ARTICLE X
  AMENDMENTS OR TERMINATION OF PLAN     37  
10.01
  Amendment     37  
10.02
  Termination     37  
10.03
  Rights of Participants     37  
ARTICLE XI
  WITHDRAWING EMPLOYERS; TRANSFER TO SUCCESSOR PLAN     38  
11.01
  Withdrawing Employers     38  
11.02
  Transfer to Successor Plan     38  
11.03
  Compliance with Code Section 409A With Regard Article XI     39  

ii



--------------------------------------------------------------------------------



 



SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF
TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES
AS RESTATED EFFECTIVE JANUARY 1, 2005
ARTICLE I
PURPOSE
     TRINITY INDUSTRIES, INC., a corporation organized and existing under the
laws of the State of Delaware (hereinafter, the “Company”), hereby restates the
SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF TRINITY INDUSTRIES, INC. AND
CERTAIN AFFILIATES (hereinafter, the “Plan”), such restatement to be effective
as of January 1, 2005, or as otherwise stated herein;
WITNESSETH:
     WHEREAS, the Company has previously adopted and maintains the Plan to
promote in certain of its highly compensated employees and those of its
affiliates the strongest interest in the successful operation of the business
and increased efficiency in their work and to provide an opportunity for
accumulation of funds for their retirement; and
     WHEREAS, it is intended that the Plan be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974 (hereinafter, “ERISA”); and
     WHEREAS, the Company now desires to amend and restate the Plan, effective
January 1, 2005, or as otherwise provided herein, to meet the applicable
requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”)
and intends that the Plan be interpreted and administered in accordance with
Section 409A of the Code and any guidance issued thereunder.
     NOW, THEREFORE, the Company hereby agrees as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS, CONSTRUCTION, AND APPLICABILITY

2.01   Definitions       The following words and phrases, when used herein,
unless their context clearly indicates otherwise, shall have the following
respective meanings:

  (a)   ACCOUNT: A Participant’s Compensation Reduction Contribution Account,
Matching Contribution Account, Additional Matching Contribution Account and/or
Discretionary Contribution Account, as the case may be.     (b)   ADDITIONAL
MATCHING CONTRIBUTION: Any amount credited by an Employer for a Plan Year to a
Participant pursuant to Section 4.01(c) of the Prior Plan in Plan Years prior to
2004.     (c)   ADDITIONAL MATCHING CONTRIBUTION ACCOUNT: The account maintained
for a Participant on the books of his Employer to which Additional Matching
Contributions and adjustments related thereto were credited in Plan Years prior
to 2004.     (d)   ADMINISTRATOR: Any person or persons appointed by the
Committee with responsibility for any portion or all of the day-to-day operation
of the Plan.     (e)   AFFILIATE: Any corporation (other than an Employer) which
is included within a controlled group of corporations (as defined in Code
Section 414(b)) which includes an Employer; any trade or business (other than an
Employer), whether or not incorporated, which is under common control (as
defined in Code Section 414(c)) with an Employer; any organization (other than
an Employer), whether or not incorporated, which is a member of an affiliated
service group (as defined in Code Section 414(m)) which includes an Employer;
and any other entity required to be aggregated with an Employer pursuant to
regulations under Code Section 414(o).     (f)   ANNUAL INCENTIVE COMPENSATION:
Any amount payable as an annual bonus to a Participant pursuant to the Company’s
incentive pay program.     (g)   AUTHORIZED LEAVE OF ABSENCE: Any absence
authorized by an Employer under the Employer’s standard personnel practices
provided that all persons under similar circumstances must be treated alike in
the granting of such Authorized Leaves of Absence and provided further that the
Participant returns within the period of authorized absence. An absence due to
service in the Armed Forces of the United States shall be

2



--------------------------------------------------------------------------------



 



      considered an Authorized Leave of Absence provided that the absence is
caused by war or other emergency, or provided that the Employee is required to
serve under the laws of conscription in time of peace, and further provided that
the Employee returns to employment with the Employer within the period provided
by law.

  (h)   AWARD COMPENSATION: All items taxable as the Participant’s ordinary
income under the Trinity Industries, Inc. 2004 Stock Option and Incentive Plan
and any prior version of such Plan; provided that Award Compensation expressly
shall not include income or gain attributable to incentive stock options awarded
thereunder.     (i)   BASE COMPENSATION: All amounts payable to a Participant
which constitute scheduled items of salary or wages.     (j)   BENEFICIARY: A
person or persons (natural or otherwise) designated by a Participant in
accordance with the provisions of Section 6.07 to receive any death benefit
which shall be payable under this Plan.     (k)   CHANGE IN CONTROL: Change in
Control means the occurrence of any event or transaction constituting a “change
in ownership or effective control” within the meaning of Treasury Regulations or
other Internal Revenue Service guidance promulgated pursuant to
Section 409A(a)(2)(A)(v) of the Code. The occurrence of a Change in Control will
be determined and certified by the Committee strictly in accordance with the
foregoing sentence; the Committee may not exercise discretion in applying the
requirements of relevant Internal Revenue Service guidance in the determination
of the occurrence of a Change in Control.     (l)   CODE: The Internal Revenue
Code of 1986, as amended from time to time.     (m)   COMMITTEE OR PLAN
COMMITTEE: The persons appointed under the provisions of Article VIII to
administer the Plan.     (n)   COMPANY: TRINITY INDUSTRIES, INC., a corporation
organized and existing under the laws of the State of Delaware, or its successor
or successors.     (o)   COMPENSATION: Annual Incentive Compensation, Award
Compensation and/or Base Compensation paid to a Participant.     (p)  
COMPENSATION REDUCTION CONTRIBUTION: An amount credited by an Employer for the
Plan Year to a Participant pursuant to Section 4.01(a) hereof.     (q)  
COMPENSATION REDUCTION CONTRIBUTION ACCOUNT: The account maintained for a
Participant on the books of his Employer to

3



--------------------------------------------------------------------------------



 



      which Compensation Reduction Contributions and adjustments related thereto
are credited.     (r)   DISABLED OR DISABILITY. A Participant will be considered
Disabled for Plan purposes if the Participant:

  (1)   is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

  (2)   is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan sponsored by the Employer.

      Any determination of Disability shall be made in accordance with the
requirements of Section 409A of the Code and any guidance issued thereunder.

  (s)   DISCRETIONARY CONTRIBUTIONS: Any amount credited by an Employer for the
Plan Year to a Participant pursuant to Section 4.01(d) hereof.     (t)  
DISCRETIONARY CONTRIBUTION ACCOUNT: The account maintained for a Participant on
the books of his Employer to which Discretionary Contributions and adjustments
related thereto are credited.     (u)   EFFECTIVE DATE: Except where otherwise
indicated herein, January 1, 2005, the date on which the provisions of this
amended and restated Plan become effective.     (v)   ELAPSED-TIME EMPLOYMENT:
With respect to an Employee, the period beginning on his Employment Commencement
Date (or Reemployment Commencement Date, as the case may be) and ending on the
date of his Severance from Service. Such period shall be determined without
regard to the actual number of Hours of Employment completed by the Employee
during such period. Except to the extent otherwise permitted by the Committee in
its sole discretion, Elapsed-Time Employment completed with an Affiliate or a
Participating Employer prior to the date on which such Affiliate or Employer was
included within a controlled group of corporations (as defined in Code
Section 414(b)) which includes the Company shall not be recognized under this
Plan.     (w)   EMPLOYEE: Any individual on the payroll of an Employer (i) whose
wages from the Employer are subject to withholding for purposes of

4



--------------------------------------------------------------------------------



 



      Federal income taxes and for purposes of the Federal Insurance
Contributions Act, (ii) who is included within a “select group of management or
highly compensated employees,” as such term is used in Section 401(a)(1) of
ERISA, and (iii) who is designated by the Plan Committee as eligible to
participate in this Plan in accordance with Section 3.01 hereof.

  (x)   EMPLOYER or PARTICIPATING EMPLOYER: The Company and any Affiliate of the
Company to the extent that an Employee of such Affiliate is a Participant
hereunder.     (y)   EMPLOYMENT COMMENCEMENT DATE: The first date on which an
Employee completes an Hour of Employment.     (z)   ERISA: Public Law
No. 93-406, the Employee Retirement Income Security Act of 1974, as amended from
time to time.     (aa)   EXTENDED ABSENCE EMPLOYEE: An Employee who is absent
from his Employer’s employment solely because of (i) the Employee’s pregnancy,
(ii) the birth of the Employee’s child, (iii) the placement of a child with the
Employee in connection with the adoption of the child by the Employee, or
(iv) the care of a child by the Employee during the period immediately following
such child’s birth to, or placement with, the Employee.     (bb)   FORFEITURES:
The portion of a Participant’s Matching Contribution Account, Additional
Matching Contribution Account and Discretionary Contribution Account, if any,
which is forfeited because of a Severance from Service before full vesting.    
(cc)   HOUR OF EMPLOYMENT: Each hour (i) for which an Employee is on an
Authorized Leave of Absence or is directly or indirectly paid or entitled to
payment by his Employer for the performance of duties or for reasons other than
the performance of duties, or (ii) for which back-pay has been agreed to by the
Employer. Hours of Employment shall be determined from records maintained by
each Employer; provided, however, that an Employer may elect to determine Hours
of Employment for any classification of Employees which is reasonable,
nondiscriminatory and consistently applied, on the basis that Hours of
Employment include forty-five (45) Hours of Employment for each week or portion
thereof during which an Employee is credited with one (1) Hour of Employment.
Except to the extent otherwise permitted by the Committee in its sole
discretion, Hours of Employment completed with an Affiliate or a Participating
Employer prior to the date on which such Affiliate or Employer was included
within a controlled group of corporations (as defined in Code Section 414(b))
which includes the Company shall not be recognized under this Plan.

5



--------------------------------------------------------------------------------



 



  (dd)   INITIAL EFFECTIVE DATE: July 1, 1990, the date on which the Plan was
established.     (ee)   MATCHING CONTRIBUTION ACCOUNT: The account maintained
for a Participant on the books of his Employer to which Matching Employer
Contributions and adjustments related thereto are credited.     (ff)   MATCHING
EMPLOYER CONTRIBUTION: Any amount credited by an Employer for a Plan Year to a
Participant pursuant to Section 4.01(b) hereof.     (gg)   PARTICIPANT: An
Employee participating in the Plan in accordance with the provisions of
Sections 3.01 and 3.02 hereof.     (hh)   PARTICIPATION: The period commencing
on the date on which an Employee becomes a Participant and ending on the date on
which the Employee incurs a Break in Service (as defined in Section 3.03(d)).  
  (ii)   PERFORMANCE-BASED COMPENSATION: Compensation with respect to which the
amount of, or entitlement to, the compensation is contingent on the satisfaction
of pre-established organizational or individual performance criteria relating to
a performance period of at least twelve (12) consecutive months in which the
Participant performs services. Organizational or individual performance criteria
are considered pre-established if established in writing by not later than
ninety (90) days after the commencement of the period of service to which the
criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established.     (jj)   PLAN: The SUPPLEMENTAL PROFIT
SHARING PLAN FOR EMPLOYEES OF TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES AS
RESTATED EFFECTIVE JANUARY 1, 2005, the Plan set forth herein, as amended from
time to time.     (kk)   PRIOR PLAN: The SUPPLEMENTAL PROFIT SHARING PLAN FOR
EMPLOYEES OF TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES, as in effect prior
to the Effective Date.     (ll)   REEMPLOYMENT COMMENCEMENT DATE: The first date
on which an Employee completes an Hour of Employment upon his return to the
employment of the Employers after a Break in Service.     (mm)   RETIRE or
RETIREMENT: Termination of employment after attaining age 65 or, if later, the
fifth anniversary of the Participant’s Employment Commencement Date.     (nn)  
SERVICE: A Participant’s period of employment with the Employers determined in
accordance with Section 3.03.

6



--------------------------------------------------------------------------------



 



  (oo)   SEVERANCE FROM SERVICE: With respect to an Employee, the later of
(1) or (2), where—

  (1)   is the earlier of (i) the date on which he quits, or is discharged from,
the employment of the Employers, or the date of his retirement or death, or
(ii) the first anniversary of the first date of a period in which he remains
absent from the employment of the Employers, with or without pay, for any reason
other than one specified in (i), above, such as vacation, holiday, sickness,
Authorized Leave of Absence or layoff; and

  (2)   is, in the case of an Extended Absence Employee, the second anniversary
of such Employee’s absence.

  (pp)   SHORT PLAN YEAR: The period of time from April 1, 2001 through
December 31, 2001.     (qq)   STOCK UNIT: A deemed share of Company common
stock, more fully described in Section 5.04 hereof.     (rr)   TRUST (or TRUST
FUND): The fund known as the TRINITY INDUSTRIES, INC. SUPPLEMENTAL PROFIT
SHARING AND DEFERRED DIRECTOR FEE TRUST, maintained in accordance with the terms
of the trust agreement, as from time to time amended, which constitutes a part
of this Plan.     (ss)   TRUSTEE: The corporation, individual or individuals
appointed to administer the Trust in accordance with the agreement governing the
Trust.     (tt)   UNFORESEEABLE EMERGENCY. A severe financial hardship to the
Participant resulting from any of the following:

  (1)   an illness or accident of the Participant or the illness or accident of
the Participant’s spouse or dependent (as defined in Section 152(a) of the
Code);     (2)   loss of the Participant’s property due to casualty; or     (3)
  any other similar extraordinary and unforeseeable circumstance arising as a
result of events beyond the Participant’s control.

      Any determination of Unforeseeable Emergency shall be made in accordance
with the requirements of Section 409A of the Code and any guidance issued
thereunder.

7



--------------------------------------------------------------------------------



 



  (uu)   VALUATION DATE: The last day of each month (or if no Company stock is
traded on such date, the immediately preceding trading date), and such other
dates as the Committee in its discretion may prescribe.     (vv)   YEAR or PLAN
YEAR: The twelve (12)-month period beginning each January 1 and ending on the
next succeeding December 31.

2.02   Construction       The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, unless the context clearly
indicates to the contrary. The words “hereof,” “herein,” “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan and
not to any particular provision or Section.   2.03   Applicability       The
provisions of this Plan shall apply only to a Participant who terminates
employment on or after the Effective Date. In the case of a Participant who
terminates employment prior to the Effective Date, the rights and benefits, if
any, of such former Employee shall be determined in accordance with the
provisions of the Prior Plan, as in effect on the date on which his employment
terminated.

8



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION AND SERVICE

3.01   Eligibility to Participate       The Committee shall make all
determinations regarding an individual’s eligibility to participate in the Plan.
The Committee’s determination shall be final notwithstanding that (i) an
individual may have been told that he or she is entitled to participate in the
Plan, (ii) an individual may have been given Plan materials or forms, or
(iii) other actions may have been taken indicating that an individual may
participate.       Each Employee shall become a Participant on the date on which
his or her initial Compensation Reduction Agreement first becomes effective,
provided that under no circumstances shall an individual be an eligible Employee
hereunder until the first day of the calendar quarter immediately following his
Employment Commencement Date.       Notwithstanding the preceding provisions of
this Section 3.01, an Employee who was a Participant under the Prior Plan shall
continue as a Participant under this Plan, to the extent provided hereunder. All
references hereunder to such Participant’s Compensation Reduction Agreement
shall include his salary reduction agreement executed under the Prior Plan.  
3.02   Election to Participate       After having received a written explanation
of the terms of and the benefits provided under the Plan, each eligible Employee
shall become a Participant only after he or she (i) elects to participate in the
Plan on such form or forms as the Committee may provide and (ii) executes a
Compensation Reduction Agreement in accordance with the following.

  (a)   Compensation Reduction Contribution Elections.

  (1)   Deferrals of Base Compensation. With respect to deferrals of Base
Compensation, a Participant must file a Compensation Reduction Agreement with
the Administrator within the time period established by the Administrator, but
in all events no later than the close of the calendar year immediately preceding
the calendar year in which the services to which the Agreement relates are
performed. In the Plan Year in which an Employee is first designated as eligible
to participate in the Plan, he or she must file a Compensation Reduction
Agreement with the Administrator within thirty (30) days after such designation
is made, and his or her election will relate only to Base Compensation earned
after his or her initial Compensation Reduction Agreement is effective.

9



--------------------------------------------------------------------------------



 



  (2)   Deferrals of Annual Incentive Compensation and Award Compensation. With
respect to deferrals of Annual Incentive Compensation which is Performance-Based
Compensation, a Participant must file a Compensation Reduction Agreement with
the Administrator no later than six months before the end of the period in which
the services to which the Agreement relates are performed. With respect to
deferrals of Annual Incentive Compensation which is not Performance-Based
Compensation, the Participant must file a Compensation Reduction Agreement with
the Administrator no later than the close of the calendar year immediately
preceding the calendar year in which the services to which the Agreement relates
are performed.         Elective deferrals of Award Compensation shall not be
permitted under the Plan on and after January 1, 2005.     (3)   Duration of
Compensation Deferral Election. Once a Participant has commenced participation
in the Plan, if the Participant fails to file a new election related to the
deferral of Compensation under the Plan, the Participant’s last valid election
on file with the Administrator will remain effective until subsequently modified
or revoked by the Participant in accordance with Section 4.02(b) hereof.

  (b)   Distribution Elections.

  (1)   Date on Which Payment is Made or Commences. A Participant may not make
an election regarding the date on which payment shall be made or commence.
Payment will be made or commence on the date specified in Section 6.02(c) or
(d) hereof, as applicable, except to the extent a modification has been made in
accordance with Section 6.02(d).     (2)   Form of Distribution. The form of
distribution of a Participant’s Accounts shall be determined in accordance with
the Participant’s election under Section 6.02(a) hereof or, if Section 6.02(b)
hereof is applicable, in accordance with such Section 6.02(b). An election
regarding the form of distribution of a Participant’s Accounts shall be made by
the Participant on the date on which the Participant files his or her initial
Compensation Reduction Agreement. The form of payment so elected by the
Participant shall be effective as to all Contributions made by or on behalf of
the Participant.     (3)   Modifications. Elections related to the form of
distribution may be modified only to the extent that such modification is
consistent with the requirements of Section 6.02(d) hereof.

10



--------------------------------------------------------------------------------



 



  (c)   Reemployment of Former Participant. An active Participant who incurs a
Severance from Service and who is subsequently reemployed by an Employer may
reenter the Plan as an active Participant on his Reemployment Commencement Date
or on the first day of any of his next following taxable years, but only if
(i) he continues to qualify as an Employee within the meaning of Section 2.01(w)
hereof and (ii) prior to such date he shall have again undertaken the actions
specified in Section 3.02(a) and (b) hereof. In the event that a Participant
shall cease to qualify as an Employee within the meaning of Section 2.01(w)
hereof, his Participation shall thereupon cease but he shall continue to accrue
Service hereunder during the period of his continued employment with the
Employers.     (d)   Special Rule Related To Change in Control. Any provisions
of this Plan to the contrary notwithstanding, effective on and after the date of
a Change in Control, the term “Participant” shall be limited to those
individuals who satisfy the requirements set forth for participation in this
Plan and who were Participants in this Plan as of the date immediately prior to
the date of such Change in Control.

3.03   Service       The amount of benefit payable to or on behalf of a
Participant shall be determined on the basis of his period of Service, in
accordance with the following:

  (a)   In General. Subject to the Break in Service provisions of paragraph
(d) of this Section, an Employee’s Service shall equal the total of his
Elapsed-Time Employment. Service shall be counted in years and completed days.

  (b)   Transfers from Affiliates. In the event that an Employee who at any time
was employed by an Affiliate either commences employment with a Participating
Employer, or returns to the employment of a Participating Employer, then, except
as otherwise provided below, such Employee shall receive Service with respect to
the period of his employment with such Affiliate (to the extent not credited
under paragraph (c) of this Section). In applying the provisions of the
preceding sentence—

  (1)   except to the extent otherwise permitted by the Committee in its sole
discretion, such Employee shall not receive Service with respect to any period
of employment with such Affiliate completed prior to the date on which such
Affiliate became an Affiliate;

  (2)   the amount of such Service shall be determined in accordance with
paragraph (a) of this Section, as if such Affiliate were a Participating
Employer; and

  (3)   if such Employee incurs a Break in Service (as defined in paragraph
(d) of this Section and determined as if such Affiliate

11



--------------------------------------------------------------------------------



 



      were a Participating Employer) prior to his commencement of employment
with the Participating Employer or return to the employment of the Participating
Employer, then the amount of such Employee’s Service attributable to the period
of his employment with such Affiliate shall be determined in accordance with
paragraph (d) of this Section.

  (c)   Transfers to Affiliate. In the event that a Participant who at any time
was employed by a Participating Employer either commences employment with an
Affiliate, or returns to the employment of an Affiliate, then, except as
otherwise provided below, such Participant shall receive Service with respect to
the period of his employment with such Affiliate (to the extent not credited
under paragraph (b) of this Section). In applying the provisions of the
preceding sentence—

  (1)   the amount of such Service shall be determined in accordance with
paragraph (a) of this Section, as if such Affiliate were a Participating
Employer; and

  (2)   if such Participant incurs a Break in Service (as defined in paragraph
(d) of this Section and determined as if such Affiliate were a Participating
Employer) prior to his commencement of employment with the Affiliate or return
to the employment of the Affiliate, then the amount of such Participant’s
Service attributable to his prior period of employment with the Participating
Employer shall be determined in accordance with paragraph (d) of this Section.

  (d)   Break in Service. An Employee who incurs a Severance from Service and
who fails to complete at least one (1) Hour of Employment during the twelve
(12)-month period beginning on the date of such Severance from Service shall
have a Break in Service. If, during the twelve (12)-month period beginning on
the date of an Employee’s Severance from Service, the Employee shall return to
the employment of a Participating Employer by completing at least one (1) Hour
of Employment within such twelve (12)-month period, then such Employee will not
have a Break in Service and shall receive Service for the period beginning on
the date of his Severance from Service and ending on the date of his
reemployment; provided, however, that in the case of an Employee who is absent
from the employment of the Participating Employers for a reason specified in
Section 2.01(oo)(1)(ii) hereof and who, prior to the first anniversary of the
first date of such absence, incurs a Severance from Service for a reason
specified in Section 2.01(oo)(1)(i) hereof, such Employee shall receive Service
only if he completes at least one (1) Hour of Employment within the twelve
(12)-month period beginning on the first date of such absence and shall receive
such Service only for the period beginning on the first day of such absence and
ending on the date of his reemployment. Upon

12



--------------------------------------------------------------------------------



 



      incurring a Break in Service, an Employee’s rights and benefits under the
Plan shall be determined in accordance with his Service at the time of the Break
in Service. For a Participant who, at the time of a Break in Service, satisfied
any requirements of this Plan for vested benefits, his pre-break Service shall,
upon his Reemployment Commencement Date, be restored in determining his rights
and benefits under the Plan. For an Employee who, at the time of a Break in
Service, had not fulfilled such requirements, periods of pre-break Service
shall, upon his Reemployment Commencement Date, be restored only if the
consecutive periods of Break in Service were less than the greater of (i) sixty
(60) months or (ii) the total period of pre-break Service.

  (e)   Special Rule for Participants After Initial Eligibility Date.
Notwithstanding the preceding provisions of this Section 3.03, the Elapsed-Time
Employment and Service of any Participant who failed to elect to participate
hereunder pursuant to Section 3.02 hereof prior to the date on which he was
first eligible to do so pursuant to Section 3.01 hereof shall be determined as
if his Employment Commencement Date were the later of (i) the Initial Effective
Date or (ii) the date on which he first completes an Hour of Employment. In
addition, in the case of a Participant who was not employed by an Employer on
the Initial Effective Date but was so employed prior to such date, such prior
period of employment shall not, under any circumstances, be treated as Service
unless such Participant elects to participate hereunder pursuant to such
Section 3.02 prior to the date on which he was first eligible to do so pursuant
to such Section 3.01.

  (f)   Special Rule for Extended Absence Employees. Notwithstanding the
preceding provisions of this Section 3.03, in the case of an Extended Absence
Employee, the period between the first and second anniversaries of such
Employee’s absence shall, under no circumstances, be treated as a period of
Service.

3.04   Transfer       An Employee who is transferred between Participating
Employers shall be as eligible for Participation and benefits as in the absence
of such transfer.

13



--------------------------------------------------------------------------------



 



ARTICLE IV
CONTRIBUTIONS AND FORFEITURES

4.01   Employer Contributions       Employers shall credit Participant Accounts
in accordance with the following:

  (a)   Compensation Reduction Contributions. For each Year, each Employer shall
credit the Compensation Reduction Contribution Account of each of its Employees
participating in the Plan with an amount agreed to be credited by such Employer
pursuant to a Compensation Reduction Agreement entered into between the Employer
and the Participant for such Year, as provided in Section 4.02 hereof; provided
that if such Participant is also a participant in the Profit Sharing Plan for
Employees of Trinity Industries, Inc. and Certain Affiliates, such Participant
must first have elected to contribute the maximum permissible salary reduction
contribution for the Year to his salary reduction contribution account under
such Profit Sharing Plan, with such maximum permissible amount to be determined
by reference to all applicable limitations of (i) Code Section 401, (ii) the
provisions of such Profit Sharing Plan and (iii) other applicable law. The
maximum amount that may be deferred each Plan Year shall be established by the
Administrator from time to time. Such Compensation Reduction Agreement shall
include a separate deferral election for each of the following types of
Compensation:

  (i)   Base Compensation;     (ii)   Annual Incentive Compensation;     (iii)  
Performance-Based Compensation; and     (iv)   For Plan Years beginning prior to
January 1, 2005, Award Compensation.

  (b)   Matching Employer Contributions. For each Plan Year, each Employer shall
credit a Matching Employer Contribution amount in the form of cash to each of
its Employees for whom an amount was credited pursuant to paragraph (a) of this
Section 4.01; provided, however, that no such Matching Employer Contribution
shall be credited prior to the date on which such Employee completes one
(1) year of Service. Such Matching Employer Contribution, when added to the
Forfeitures which have become available for application as of the end of the
Year pursuant to Section 4.03 hereof, shall be equal to a percentage of that
portion of the Participant’s Compensation Reduction Contribution for such Year
pursuant to Section 4.02 hereof which does not exceed six percent (6%) of his
Base Compensation plus Annual Incentive Compensation for such Year, based on his
years of Service as follows:

14



--------------------------------------------------------------------------------



 



          Years of Service   Applicable Percentage
Less than 1
    0 %
1 but less than 2
    25 %
2 but less than 3
    30 %
3 but less than 4
    35 %
4 but less than 5
    40 %
5 or more
    50 %

      For purposes of determining a Participant’s Matching Employer Contribution
under this paragraph (b), if a Participant’s Employment Commencement Date is any
date on or after January 1, 2001 and on or before March 31, 2001, and such
Participant is employed as of the last day of the Short Plan Year, he shall be
credited with a year of Service for such Short Plan Year.

  (c)   Limitations on Matching Contributions. Except in the case of a
Participant who Retires, dies or incurs a Disability during a Year, no Matching
Employer Contributions shall be credited to a Participant for a Year unless such
Participant is actively employed by an Employer on the last day of such Year. In
addition, no Matching Employer Contributions shall be credited to Participants
for a Year unless the Company’s earnings per share for such Year are sufficient
to cover dividends to stockholders; provided that in no event shall a Matching
Employer Contribution be made if the Company’s net profits for such Year are
less than Thirty-Three and one-third Cents ($.33-1/3) per share; provided
further, that the Board of Directors or the Human Resources Committee of the
Board of Directors, in its discretion, may elect to waive such earnings
requirement. In addition, and notwithstanding paragraph (b) of this Section, the
amount of Matching Employer Contribution credited to a Participant for a Year
under this Plan shall be reduced by the amount of any matching contribution
credited to the Participant for such Year under the Profit Sharing Plan for
Employees of Trinity Industries, Inc. and Certain Affiliates.

  (d)   Discretionary Contributions. In addition to the contributions described
above, for each Year an Employer may, but shall not be required to, credit the
Discretionary Contribution Account of any one or more Participants in its employ
during such Year with such amounts in cash as the Employer may determine in its
sole discretion.

4.02   Participant Compensation Reduction

  (a)   General. Prior to commencement of participation hereunder, a Participant
shall have entered into a written Compensation Reduction Agreement with his
Employer in accordance with Section 3.02(a) hereof. The terms of such
Compensation Reduction Agreement shall provide that the

15



--------------------------------------------------------------------------------



 



      Participant agrees to accept a reduction in Compensation from the
Employer. In consideration of such agreement, the Employer will credit the
Participant’s Compensation Reduction Contribution Account for each Year with an
amount equal to the total amount by which the Participant’s Compensation from
the Employer was reduced during the Year pursuant to the Compensation Reduction
Agreement.

  (b)   Additional Election Requirements. In addition to the requirements of
Section 3.02(a) hereof, Compensation Reduction Agreements shall be further
governed by the following:

  (1)   A Compensation Reduction Agreement shall specify the types of
Compensation to which it will apply and shall be effective during the period in
which it is on file with the Administrator, but in no event shall such Agreement
be effective to (i) reduce Award Compensation which is attributable to the
exercise of nonqualified stock options, the lapse of all restrictions on a grant
of restricted stock, the exercise of stock appreciation rights or the payment of
dividend equivalent rights and which is payable during the six (6) month period
immediately following the date of execution of the agreement; or (ii) reduce
payments of Base Compensation, Annual Incentive Compensation or other types of
Award Compensation for services completed on or before the date on which such
Compensation Reduction Agreement is filed with the Administrator.

  (2)   A Compensation Reduction Agreement relating to a Plan Year may not be
modified or revoked once such Plan Year has commenced except as provided in
Section 6.05(b) hereof following a Participant’s receipt of a Plan distribution
due to an Unforeseeable Emergency. Any modification to or termination of a
Compensation Reduction Agreement relating to a subsequent Plan Year must be made
prior to the close of the calendar year immediately preceding the calendar year
in which the services are performed and to which the modified or terminated
Agreement relates. If a Participant terminates his Compensation Reduction
Agreement as provided above, he may subsequently elect to enter into another
Compensation Reduction Agreement, provided that he is at such time an eligible
Employee and provided further that such election is made with respect to a
succeeding calendar year in accordance with Section 3.02(a) hereof.

4.03   Forfeitures       If, upon a Severance from Service, a Participant is not
entitled to a distribution of the entire balance in his Matching Contribution
Account, Additional Matching Contribution Account and/or Discretionary
Contribution Account, then the

16



--------------------------------------------------------------------------------



 



    amount to which the Participant is not entitled shall become a Forfeiture
and shall be deducted from the Participant’s Accounts at such time. The portion
of the Participant’s Accounts which is not a Forfeiture shall continue to be
adjusted as provided in Section 5.03(a) hereof until it is distributed in full.
The Participant shall receive a distribution of the nonforfeitable portion of
his Accounts pursuant to Article VI hereof.

17



--------------------------------------------------------------------------------



 



ARTICLE V
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

5.01   Individual Accounts       The Committee shall create and maintain
adequate records to disclose the interest hereunder of each Participant, Former
Participant and Beneficiary. Such records shall be in the form of individual
accounts, and credits and charges shall be made to such accounts in the manner
herein described. A Participant shall have appropriate separate Accounts,
including a Compensation Reduction Contribution Account, a Matching Contribution
Account, an Additional Matching Contribution Account (attributable to Additional
Matching Contributions made on behalf of a Participant for Plan Years beginning
prior to January 1, 2004) and a Discretionary Contribution Account.   5.02  
Investment of Accounts

  (a)   Participant Election. The Committee shall credit each Participant’s
Accounts with earnings or losses according to the hypothetical investment
selections made by the Participant pursuant to his participation agreement
executed pursuant to Section 3.02 hereof. In accordance with certain limitations
on investment designations in Section 5.02(b) hereof, the Committee shall adopt
rules concerning the manner in which a Participant may elect to change his
hypothetical investment selections, provided that a Participant shall be
permitted to do so no less frequently than as of the first day of each month.
Effective for Plan Years beginning on and after January 1, 2004, the earnings or
losses attributable to a Participant’s Accounts shall be determined as if the
amounts credited to such Accounts were actually invested in Stock Units, to the
extent elected hereunder, and, to the extent not so elected or to the extent
prohibited hereunder, in the hypothetical investments selected under the
Participant’s participation agreement. In the case of a Participant receiving
installment payments under Article VI hereof, the Participant’s Accounts shall
continue to receive allocations of earnings or losses in accordance with this
subsection until his Accounts are paid in full. If a Participant’s participation
agreement fails to designate one or more hypothetical investment selections, the
Participant’s Accounts will be deemed invested in the investment option
designated as having the least investment risk.     (b)   Investment Options.
The Committee shall have sole and absolute discretion with respect to the number
and types of investment options made available for selection by Participants
pursuant to this Section, the timing of Participant investment elections and the
method by which adjustments are made. The Committee may in its sole discretion
refuse to recognize Participant elections that it determines may cause the
Participant’s Accounts to become subject to the short-swing profit

18



--------------------------------------------------------------------------------



 



      provisions of Section 16b of the Securities Exchange Act of 1934 and
establish special election procedures for Participants subject to Section 16 of
such Act.         On and after January 1, 2004, amounts contributed to a
Participant’s Matching Contribution Account, Additional Matching Contribution
Account, and Discretionary Contribution Account shall not be treated as invested
in Stock Units. In addition, amounts credited to a Participant’s Matching
Contribution Account, Additional Matching Contribution Account, or Discretionary
Contribution Account and deemed invested in any other media may not, on or after
such date, be treated as transferred into or out of deemed investments in Stock
Units. Compensation Reduction Contributions may, at the Participant’s election,
be treated as invested in Stock Units, either at the time such amounts are
initially credited to the Participant’s Compensation Reduction Contribution
Account or following deemed investment in other media; provided, however, that
following a deemed investment in Stock Units, such Contributions may not be
treated as transferred out of deemed investments in Stock Units.         The
designation of investment options by the Committee shall be for the sole purpose
of adjusting Accounts pursuant to this Section, and except to the extent that
deemed investments in Stock Units were required hereunder for Plan Years
beginning prior to January 1, 2004, the provisions of this Article V shall not
obligate the Company or any of the Employers to invest or set aside any assets
for the payment of benefits hereunder; provided, however, that the Company or an
Employer may invest a portion of its general assets in investments, including
investments which are the same as or similar to the investment indices
designated by the Committee and selected by Participants, but any such
investments shall remain part of the general assets of the Company or such
Employer and shall not be deemed or construed to grant a property interest of
any kind to any Participant, designated Beneficiary or estate. The Committee
shall notify the Participants of the investment indices available and the
procedures for making and changing elections.     (c)   Non-Binding Status of
Elections. A Participant’s hypothetical investment selections pursuant to the
immediately preceding paragraph shall be made solely for purposes of crediting
earnings and/or losses to his Accounts under Section 5.03 of this Plan. The
Committee shall not, in any way, be bound to actually invest any amounts set
aside pursuant to Article VII below to satisfy its obligations under this Plan
in accordance with such selections.

19



--------------------------------------------------------------------------------



 



5.03   Account Adjustments       The accounts of Participants, Former
Participants and Beneficiaries shall be adjusted in accordance with the
following:

  (a)   Valuation Adjustments. As of each Valuation Date, the amount credited to
a Participant’s Accounts as of the preceding Valuation Date, less any
distributions or Forfeitures with respect to such Accounts since such preceding
Valuation Date, shall be adjusted by reference to the fluctuations in value,
taking into account gain, loss, expenses and other adjustments, of the
investments selected by the Participant for the investment adjustment of his or
her Accounts, with such adjustments to be made in the manner prescribed by the
Committee. Following such adjustment, the amounts credited to a Participant’s
Accounts shall be increased to take into account additional deferrals and
contributions credited to such Accounts since the preceding Valuation Date.    
(b)   Compensation Reduction Contributions. The amount credited pursuant to
Section 4.01(a) hereof for a Year as a Compensation Reduction Contribution shall
be allocated to the Participant’s Compensation Reduction Contribution Account as
of the date on which such Compensation Reduction Contribution would otherwise
have been paid to the Participant as Compensation.     (c)   Matching
Contributions. Any amounts credited to a Participant by an Employer pursuant to
Section 4.01(b) hereof during a Year shall be allocated to the Participant’s
Matching Contribution Account at such time as may be determined by the Employer
in its absolute discretion.     (d)   Discretionary Contributions. Any amounts
credited to a Participant by an Employer pursuant to Section 4.01(d) hereof
during a Year shall be allocated to the Participant’s Discretionary Contribution
Account at the time determined by the Employer in its absolute discretion.

5.04   Stock Units

  (a)   General. For purposes of calculating the number of Stock Units credited
or deemed credited to a Participant’s Compensation Reduction Contribution
Account pursuant to Section 5.03(b) hereof, and, for Plan Years beginning prior
to January 1, 2004, Section 5.03(d) hereof, the price of a Stock Unit shall be
equal to one hundred percent (100%) of the closing price on the New York Stock
Exchange of a share of the Company’s common stock on the date on which the Stock
Units are credited or deemed credited to the Participant’s Accounts (or if no
shares of the Company’s common stock are traded on such date, on the immediately
preceding trading date). For Plan Years beginning prior to January 1, 2004, for
purposes of calculating the number of Stock Units

20



--------------------------------------------------------------------------------



 



      credited to a Participant’s Matching Contribution Account or Additional
Matching Contribution Account, the price of a Stock Unit shall be equal to one
hundred percent (100%) of the average daily closing price on the New York Stock
Exchange of a Share of the Company’s common stock for the Year with respect to
which the Stock Units are credited to the Participant’s Accounts, provided that
for Stock Units credited with respect to the Year ending March 31, 2000, such
average daily closing price shall be calculated for the period beginning on
January 1, 2000 and ending on such March 31, 2000.

  (b)   Voting Rights. A Participant shall not be entitled to any voting rights
with respect to the Stock Units credited or deemed credited to his Accounts.    
(c)   Dividends. To the extent that a dividend is paid on the Company’s common
stock, the Committee shall credit to the Accounts of each Participant whose
Accounts are invested or deemed invested in Stock Units an amount in cash equal
to the value of such dividends.     (d)   Dilution and Other Adjustments. In the
event of any change in the outstanding shares of common stock of the Company by
reason of any stock dividend, split, spin-off, recapitalization, merger,
consolidation, combination, extraordinary dividend, exchange of shares or other
similar change, the Committee shall adjust the number or kind of Stock Units
then allocated or deemed allocated to the Participants’ Accounts as follows:

  (1)   Subject to any required action by stockholders, the number of Stock
Units shall be proportionately adjusted for any increase or decrease in the
number of issued shares of the Company’s common stock resulting from (i) a
subdivision or consolidation of shares, (ii) the payment of a stock dividend or
(iii) any other increase or decrease in the number of shares effected without
receipt of consideration by the Company.     (2)   In the event of a change in
the shares of the Company’s common stock as presently constituted, which is
limited to a change of par value into the same number of shares with a different
par value or without par value, the shares of the Company’s common stock
resulting from any such change shall be deemed to be the shares of common stock
within the meaning of this Plan.

    Any adjustments made by the Committee pursuant to this Section 5.04 shall be
final, binding, and conclusive.       Except as hereinbefore provided in this
Section 5.04, a Participant to whose Account Stock Units are allocated shall
have no rights by reason of (i) any subdivision or consolidation of the
Company’s stock or securities, (ii) the payment of any stock dividend or
(iii) any other increase or decrease in the

21



--------------------------------------------------------------------------------



 



    number of shares of stock of any class or by reason of any dissolution,
liquidation, reorganization, merger, or consolidation or spinoff of assets or
stock of another corporation, and any issuance by the Company of additional
shares of stock (of any class), or securities convertible into shares of stock
(of any class), shall not affect the number of Stock Units allocated to such
Participant’s Accounts under this Plan.

22



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTION OF BENEFITS

6.01   General       Within thirty (30) days following a Participant’s
termination of employment, the Committee (i) shall certify to the Trustee or the
Treasurer of the Employer, as applicable, the total amount of the allocations to
the credit of the Participant on the books of each Employer by which the
Participant was employed at a time when amounts were credited by such Employer
to his Accounts and the Participant’s nonforfeitable interest in such Accounts,
and (ii) shall determine whether the payment of the amounts credited to the
Participant’s Accounts under the Plan is to be paid directly by the applicable
Employer, from the Trust Fund, or by a combination of such sources (except to
the extent that the provisions of the Trust specify payment from the Trust
Fund).   6.02   Payments of Benefits       Payment of the nonforfeitable portion
of the amounts credited to a Participant’s Accounts shall be made in accordance
with the following provisions:

  (a)   Death, Disability or Retirement. Payments made with respect to a
Participant’s termination of employment on account of death, Disability or
Retirement, shall be made in one or more of the following forms, as previously
elected by the Participant in accordance with Section 3.02(b) hereof:

  (1)   In a lump sum; or     (2)   In annual periodic payments for the number
of years elected by the Participant, not in excess of 20. Each payment shall be
in an amount equal to a fraction of the Participant’s Account, where such
fraction for each payment shall be one (1) divided by the number of payments
remaining (including the current payment), and in which event the unpaid balance
shall continue to be adjusted as provided in Section 5.03(a) hereof until it is
distributed in full. For purposes of determining the amount of each payment, if
a payment will be made before the fifteenth day of a given month, the
Participant’s Account will be valued as of the first day of the month in which
payment is made; if a payment will be made after the fifteenth day of a given
month but before the last day of such month, the Participant’s Account will be
valued as of the 15th day of the month in which payment is made. In accordance
with Treasury Regulation Section 1.409A-2(b)(2)(iii) and (iv) and for purposes
of Section 6.02(d) hereof, an election for distribution in

23



--------------------------------------------------------------------------------



 



      the form of periodic payments shall be treated as an election of a series
of separate payments.

      In the absence of a timely election as to the form of distribution under
Section 3.02(b) hereof, all payments made with respect to a Participant’s
termination of employment on account of death, Disability or Retirement shall be
in the form of a lump sum.         The Administrator shall permit all
Participants participating in the Plan in 2005 to make a distribution election
on or before December 31, 2005, and if a Participant files a modified
distribution election on or before such date, such election shall be treated as
if it had been made at the time of the initial deferral election; such an
election shall not be treated as a change in the form of a payment under
Section 409A(a)(4) of the Code or an acceleration of a payment under
Section 409A(a)(3) of the Code and shall not be required to meet the
requirements of Section 6.02(d) hereof.         Notwithstanding the preceding,
if an eligible Employee is participating in the Plan in 2006 and desires to
modify a previously-filed distribution election, he or she must modify such an
election and file it with the Administrator on or before December 31, 2006;
provided, however, that a Participant may not file a modified distribution
election in 2006 that has the effect of deferring payment of amounts the
Participant would otherwise receive in 2006 or cause payments to be made in 2006
that would otherwise be made subsequent to 2006. Such an election shall not be
treated as a change in the form of a payment under Section 409A(a)(4) of the
Code or an acceleration of a payment under Section 409A(a)(3) of the Code and
shall not be required to meet the requirements of Section 6.02(d) hereof.      
  Notwithstanding the preceding, if an eligible Employee is participating in the
Plan in 2007 and desires to modify a previously-filed distribution election, he
or she must modify such an election and file it with the Administrator on or
before December 31, 2007; provided, however, that a Participant may not file a
modified distribution election in 2007 that has the effect of deferring payment
of amounts the Participant would otherwise receive in 2007 or cause payments to
be made in 2007 that would otherwise be made subsequent to 2007. Such an
election shall not be treated as a change in the form of a payment under
Section 409A(a)(4) of the Code or an acceleration of a payment under
Section 409A(a)(3) of the Code and shall not be required to meet the
requirements of Section 6.02(d) hereof.         The Committee shall, as of the
last day of the calendar quarter within which the Participant terminates
employment, certify to the Trustee or the Treasurer of the Employer, as
applicable, the method of payment selected by the Participant.

24



--------------------------------------------------------------------------------



 



  (b)   Termination of Employment. Payments with respect to a Participant’s
termination of employment for reasons other than death, Disability or Retirement
shall be made in the form of a lump sum.     (c)   Time Payment is Made or
Commences.

  (1)   If a Participant terminates employment for a reason other than death or
Disability, payment of all vested amounts credited to a Participant’s Accounts
shall be made or commence on the first business day following the date that is
six months from the date on which the Participant separated from service.
Elections to delay payment beyond such date are not permitted except as may be
permitted in accordance with Section 6.02(d) hereof.     (2)   If a Participant
terminates employment due to Disability or death, payment of all vested amounts
credited to the Participant’s Accounts shall be made or commence sixty (60) days
following the date on which the Participant terminates employment.     (3)   In
the case of annual installment payments made pursuant to Section 6.02(a)(2)
hereof, payments made subsequent to the first payment in each succeeding
calendar year shall be made in the same calendar quarter as the first payment.

      This Plan shall be deemed to authorize the payment of all or any portion
of a Participant’s benefits from the Trust Fund to the extent such payment is
required by the provisions of the Trust; provided, however, that the time and
form of distribution shall, in all events, be made as otherwise determined under
the terms of the Plan. Payments shall be made in cash or, to the extent that any
amount to be distributed has been invested or deemed invested in Stock Units, in
common stock of the Company; provided that any amount invested or deemed
invested in fractional shares shall, in all events, be paid in cash.

  (d)   Modification that Changes Form of Payment.         Except to the extent
otherwise provided in Section 6.02(a) hereof, a modification of a Participant’s
previous election related to the form of distribution under Section 6.02(a)
hereof is ineffective unless all of the following requirements are satisfied:

  (1)   Such modification may not be effective for at least twelve (12) months
after the date on which the modification is filed with the Administrator.    
(2)   Except in the case of modifications relating to distributions on account
of death, Disability, or Unforeseeable Emergency, the modification must provide
that payment will not commence for at

25



--------------------------------------------------------------------------------



 



      least five (5) years from the date payment would otherwise have been made
or commenced.

  (3)   Such a modification may not be made less than twelve (12) months prior
to the date of the first otherwise scheduled payment.     (4)   Such
modification may not permit acceleration of the time or schedule of any payment
under the Plan, except as may be permitted pursuant to applicable Treasury
Regulations.

  (e)   Notwithstanding the preceding provisions of this Section 6.02, if at any
time the Participant’s vested interest in the Plan and any other non-qualified,
defined contribution plan sponsored by his Employer and in which the Participant
participates is less than the applicable dollar amount under Code
Section 402(g)(1)(B), the Committee shall distribute such interest to the
Participant in one lump sum, provided that the following requirements are
satisfied:

  (1)   The payment must accompany the termination of the Participant’s entire
interest in both the Plan and all similar plans or arrangements that would
constitute a nonqualified deferred compensation plan under Treasury
Regulation Section 1.409A-1(c); and     (2)   No election must have been
provided to the Participant with respect to the receipt of the payment.

  (f)   Prior Plan Elections. Notwithstanding the preceding provisions of this
Section 6.02 and with respect to an Employee who was a Participant in the Plan
in 1999, such Participant’s election with respect to the form of payment made
pursuant to the provisions of the Plan in effect at that time shall remain in
effect unless modified by the Participant in the manner described in paragraphs
(a) or (d) of this Section 6.02.

6.03   Vesting of Benefits

  (a)   Compensation Reduction Contribution Account. A Participant is 100%
vested in his Compensation Reduction Contribution Account at all times.     (b)
  Death or Disability. If a Participant’s termination of employment is
attributable to his death or Disability, he shall be entitled to the entire
amount then credited to his Accounts.     (c)   Termination of Employment For
Reasons Other than Death or Disability.

  (1)   Additional Matching Contribution Account. If a Participant’s termination
of employment is not attributable to his death or Disability and he has an
Additional Matching Contribution

26



--------------------------------------------------------------------------------



 



      Account to his credit, he shall be entitled to amounts then credited to
his Additional Matching Contribution Account to the extent that there have
elapsed at least two (2) Plan Years following the end of the Plan Year for which
the Additional Matching Contribution was made; provided, however, that if the
Participant terminates employment by reason of Retirement, the Committee may, in
its sole discretion, deem the Participant to be entitled to the entire amount
then credited to his Additional Matching Contribution Account; provided,
further, that upon the occurrence of a Change in Control, the Participant shall
be entitled to the entire amount then credited to his Additional Matching
Contribution Account.

  (2)   Other Accounts. If a Participant’s termination of employment is not
attributable to his death or Disability, he shall be entitled to a “vested
percentage” of the amounts then credited to his Matching Contribution Account
and Discretionary Contribution Account, if any, based on his years of Service as
follows:

                      Vested   Forfeited Years of Service   Percentage  
Percentage                  
Less than 1
    0 %     100 %
1 but less than 2
    20 %     80 %
2 but less than 3
    40 %     60 %
3 but less than 4
    60 %     40 %
4 but less than 5
    80 %     20 %
5 or more
    100 %     0 %

      ; provided, however, that if the Participant terminates employment by
reason of Retirement, the Committee may, in its discretion, authorize up to full
vesting of the entire amount then credited to such Accounts; provided, further,
that upon the occurrence of a Change in Control, the Participant shall under all
circumstances be entitled to the entire amount then credited to such Accounts.
Notwithstanding the preceding provisions of this subparagraph (2), for amounts
credited to a Participant’s Matching Contribution Account and Discretionary
Contribution Account, if any, pursuant to the terms of the Prior Plan, if the
Participant’s termination of employment is attributable to Retirement, he shall
under all circumstances be entitled to one hundred percent (100%) of such
amounts.

  (d)   Amount Credited. For purposes of this Section, the amount credited to a
Participant’s Accounts at termination of employment shall include any amounts to
be credited pursuant to Section 4.01 hereof for the Year of termination of
employment but not yet allocated.

27



--------------------------------------------------------------------------------



 



6.04   Death       If a Participant dies while in the service of an Employer, or
after termination of employment with the Employers and prior to the complete
distribution of all amounts payable to him under the Plan, any remaining amounts
payable to the Participant hereunder shall be payable to his Beneficiary. The
Committee shall cause the Trustee (to the extent provided in the Trust) or the
Treasurer of the Employer, as applicable, to pay to such Beneficiary all of the
amounts then standing to the credit of the Participant in his Accounts, with
such payment to be made at the time and in the manner specified in Section 6.02
hereof.   6.05   In-Service Distributions       No amounts credited to a
Participant’s Accounts shall be distributed to or on behalf of the Participant
prior to the occurrence of one of the events specified in the preceding
provisions of this Article VI, except as follows:

  (a)   Designated Distributions. Prior to the beginning of a calendar year, a
Participant may elect that all or any portion of the amount of any Compensation
Reduction Contribution to be credited to the Participant’s Compensation
Reduction Contribution Account during such calendar year, be distributed to the
Participant in the form of a lump sum in a subsequent calendar year designated
by the Participant, which subsequent calendar year shall not be earlier than the
third calendar year following the calendar year for which the election is made.
Such an election shall be irrevocable. Distributions made pursuant to this
paragraph shall be made in September of the designated year. In the event of the
Participant’s termination of employment for any reason prior to the designated
year, the election hereunder shall be void and of no effect and distribution of
the Participant’s vested Accounts shall be made as provided in Section 6.02.    
    An election for distribution as described in this Section 6.05(a) shall not
be permitted hereunder on or after January 1, 2008. Any such election made prior
to January 1, 2008, shall remain in effect except to the extent otherwise
provided in this Section 6.05(a).     (b)   Unforeseeable Emergency. A
distribution may be made to or on behalf of a Participant prior to his or her
termination of employment to the extent that the Participant demonstrates, to
the satisfaction of the Committee, that he or she has encountered an
Unforeseeable Emergency. The amount distributed to a Participant on account of
an Unforeseeable Emergency may not exceed the amount necessary to satisfy such
Emergency, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).

28



--------------------------------------------------------------------------------



 



      A Participant’s Compensation Reduction Agreement shall be terminated as
soon as administratively feasible following the Participant’s receipt of a
distribution due to Unforeseeable Emergency.

6.06   Election to Distribute Deferrals       Effective January 1, 2005, a
Participant may make a one-time election to cause the distribution of deferrals
credited to the Plan on his or her behalf by his or her Employer for Plan Years
ending on or before December 31, 2004. Such election shall be made in a manner
that is approved by the Committee and communicated to Participants and shall be
subject to the following:

  (a)   Applicability. An election made under this Section shall be effective
with respect to all vested amounts credited to the Participant’s Accounts for
all Plan Years of participation ending on or prior to December 31, 2004. A
partial cancellation shall not be permitted. An election made under this
Section 6.06 specifically shall not affect contributions made on behalf of the
Participant for any Plan Year ending on or after December 31, 2005.     (b)  
Revocation, Alteration, and Expiration. A Participant may not revoke, modify, or
otherwise alter an election made under this Section. The ability to make an
election under this Section shall expire on December 31, 2005.     (c)  
Distribution. Upon making an election under this Section, all vested amounts
credited to the Participant’s Accounts as of December 31, 2004, and accumulated
earnings on such amounts shall be distributed as soon as administratively
feasible.     (d)   Tax Consequences. The Participant must acknowledge that the
full amount subject to his or her election will be included in his or her
taxable income for his or her taxable year ending on December 31, 2005.     (e)
  Compliance with Code Section 409A. This Section 6.06 is intended to be
administered in good faith compliance with the provisions of Internal Revenue
Code Section 409A, any Regulations issued thereunder, and Internal Revenue
Service Notice 2005-1. This Section may be amended or otherwise modified only to
the extent that such amendment or modification complies with Code Section 409A.

6.07   Designation of Beneficiary       Each Participant from time to time may
designate any person or persons (who may be designated contingently or
successively and who may be an entity other than a natural person) as his
Beneficiary or Beneficiaries to whom his Plan benefits are paid if he dies
before receipt of all such benefits. Each Beneficiary designation shall be on a
form prescribed by the Committee and shall be effective only when filed with the
Committee during the Participant’s lifetime. Each Beneficiary designation filed
with the Committee shall cancel all Beneficiary

29



--------------------------------------------------------------------------------



 



    designations previously filed with the Committee. The revocation of a
Beneficiary designation, no matter how effected, shall not require the consent
of any designated Beneficiary.

    If any Participant fails to designate a Beneficiary in the manner provided
herein, or if the Beneficiary designated by a deceased Participant dies before
him or before complete distribution of the Participant’s benefits, the
Committee, in its sole discretion, may direct the Trustee to distribute such
Participant’s benefits (or the balance thereof) to his surviving spouse or to
either:

  (a)   any one or more of the next of kin of such Participant, and in such
proportions as the Committee determines; or     (b)   the estate of the last to
die of such Participant and his Beneficiary or Beneficiaries.

30



--------------------------------------------------------------------------------



 



ARTICLE VII
NATURE OF PLAN; FUNDING

7.01   No Trust Required       The adoption of this Plan and the segregation of
amounts by the Employers with which to discharge their obligations hereunder
shall not be deemed to create a trust; legal and equitable title to any funds so
set aside shall remain with the Employers, and any recipient of benefits
hereunder shall have no security or other interest in such funds. Any and all
funds so set aside shall remain subject to the claims of the general creditors
of the Employers, present and future. This provision shall not require the
Employers to set aside any funds, but the Employers may set aside funds if they
choose to do so.   7.02   Funding of Obligation       Section 7.01 above to the
contrary notwithstanding, the Employers may elect to transfer assets to the
Trust, the provisions of which shall at all times require the use of the Trust’s
assets to satisfy claims of an Employer’s general unsecured creditors in the
event of such Employer’s insolvency and direct that no Participant shall at any
time have a prior claim to such assets. The assets of the Trust shall not be
deemed to be assets of this Plan.

31



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION

8.01   Appointment of Committee       The Board of Directors of the Company
shall appoint a Plan Committee to administer, construe and interpret the Plan.
Such Committee, or such successor Committee as may be duly appointed by such
Board of Directors, shall serve at the pleasure of the Board of Directors. All
usual and reasonable expenses of the Committee shall be paid by the Employers.
Decisions of the Committee with respect to any matter involving the Plan shall
be final and binding on the Company, its shareholders, each Employer and all
officers and other executives of the Employers. For purposes of ERISA, the
Committee shall be the “plan administrator.”   8.02   Duties of Committee      
The Committee shall maintain complete and adequate records pertaining to the
Plan, including but not limited to Participants’ Accounts, amounts transferred
to the Trust, reports from the Trustee and all other records that shall be
necessary or desirable in the proper administration of the Plan. The Committee
shall furnish the Trustee such information as is required to be furnished by the
Committee or the Company pursuant to the Trust. The Committee may employ such
persons or appoint such agents to assist it in the performance of its duties as
it may deem appropriate, including the Administrator. If a member of the
Committee is a Participant hereunder, such Committee member shall be precluded
from participation in any decision relative to his benefits under the Plan.  
8.03   Indemnification of Committee       The Company (the “Indemnifying Party”)
hereby agrees to indemnify and hold harmless the members of the Committee and
the Administrator (the “Indemnified Parties”) against any losses, claims,
damages or liabilities to which any of the Indemnified Parties may become
subject to the extent that such losses, claims, damages or liabilities or
actions in respect thereof arise out of or are based on any act or omission of
the Indemnified Party in connection with the administration of this Plan (other
than any act or omission of such Indemnified Party constituting gross negligence
or willful misconduct), and will reimburse the Indemnified Party for any legal
or other expenses reasonably incurred by him or her in connection with
investigating or defending against any such loss, claim, damage, liability or
action. Promptly after receipt by the Indemnified Party of notice of the
commencement of any action or proceeding with respect to any loss, claim, damage
or liability against which the Indemnified Party believes he or she is
indemnified, the Indemnified Party shall, if a claim with respect thereto is to
be made against the Indemnifying Party, notify the Indemnifying Party in writing
of the commencement thereof; provided, however, that the omission so to notify
the

32



--------------------------------------------------------------------------------



 



    Indemnifying Party shall not relieve it from any liability which it may have
to the Indemnified Party to the extent the Indemnifying Party is not prejudiced
by such omission. If any such action or proceeding shall be brought against the
Indemnified Party, and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it shall wish, to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party, and, after notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation or reasonable expenses of actions taken at the written
request of the Indemnifying Party. The Indemnifying Party shall not be liable
for any compromise or settlement of any such action or proceeding effected
without its consent, which consent will not be unreasonably withheld.

8.04   Unclaimed Benefits       During the time when a benefit hereunder is
payable to any Participant or Beneficiary, the Committee may, at its own
instance, mail by registered or certified mail to such Participant or
Beneficiary, at his last known address, a written demand for his then address,
or for satisfactory evidence of his continued life, or both. If such information
is not furnished to the Committee within twelve (12) months from the mailing of
such demand, then the Committee may, in its sole discretion, declare such
benefit, or any unpaid portion thereof, suspended, with the result that such
unclaimed benefit shall be treated as a Forfeiture for the Year with or within
which such twelve (12)-month period ends, but shall be subject to restoration
through an Employer contribution if the lost Participant or Beneficiary later
files a claim for such benefit.

33



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS

9.01   Nonguarantee of Employment       Nothing contained in this Plan shall be
construed as a contract of employment between any Employer and any Employee, or
as a right of any Employee to be continued in the employment of any Employer, or
as a limitation on the right of an Employer to discharge any of its Employees,
with or without cause.   9.02   Nonalienation of Benefits       Benefits payable
under this Plan shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution,
or levy of any kind, either voluntary or involuntary, prior to actually being
received by the person entitled to the benefit under the terms of the Plan; and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to benefits payable hereunder shall be
void.   9.03   No Preference       No Participant shall have any preference over
the general creditors of an Employer in the event of such Employer’s insolvency.
  9.04   Incompetence of Recipient       If the Committee receives evidence
satisfactory to it that any person entitled to receive a payment hereunder is,
at the time the benefit is payable, physically, mentally or legally incompetent
to receive such payment and to give a valid receipt therefor, and that an
individual or institution is then maintaining or has custody of such person and
that no guardian, committee or other representative of the estate of such person
has been duly appointed, the Committee may direct that such payment be paid to
such individual or institution maintaining or having custody of such person, and
the receipt of such individual or institution shall be valid and a complete
discharge for the payment of such benefit.   9.05   Texas Law to Apply      
THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.   9.06   Claims
Procedure/Arbitration       If any person (hereinafter called the “Claimant”)
feels that he or she is being denied a benefit to which he or she is entitled
under this Plan, such Claimant may

34



--------------------------------------------------------------------------------



 



    file a written claim for said benefit with the Committee. Within sixty
(60) days following the receipt of such claim the Committee shall determine and
notify the Claimant as to whether he or she is entitled to such benefit. Such
notification shall be in writing and, if denying the claim for benefit, shall
set forth the specific reason or reasons for the denial, make specific reference
to the pertinent provisions of this Plan, and advise the Claimant that he or she
may, within sixty (60) days following the receipt of such notice, in writing
request to appear before the Committee or its designated representative for a
hearing to review such denial. Any such hearing shall be scheduled at the mutual
convenience of the Committee or its designated representative and the Claimant,
and at any such hearing the Claimant and/or his or her duly authorized
representative may examine any documents relevant to the benefit claim and
present evidence and arguments to support the granting of the benefit being
claimed. The final decision of the Committee with respect to the claim being
reviewed shall be made within sixty (60) days following the hearing thereon, and
the Committee shall in writing notify the Claimant of said final decision, again
specifying the reasons therefor and the pertinent provisions of this Plan upon
which said final decision is based. The final decision of the Committee shall be
conclusive and binding on all parties having or claiming to have an interest in
the matter being reviewed.

    Any dispute or controversy arising out of, or relating to, the payment of
benefits pursuant to this Plan shall be settled by arbitration in Dallas, Texas
(or, if applicable law requires some other forum, then such other forum) in
accordance with the rules then obtaining of the American Arbitration
Association. The District Court of Dallas County, Texas or, as the case may be,
the United States District Court for the Northern District of Texas shall have
jurisdiction for all purposes in connection with any such arbitration. Any
process or notice of motion or other application to either of said courts, and
any paper in connection with arbitration, may be served by certified mail,
return receipt requested, or by personal service or in such other manner as may
be permissible under the rules of the applicable court or arbitration tribunal,
provided a reasonable time for appearance is allowed. Arbitration proceedings
must be instituted within one (1) year after the claimed breach occurred, and
the failure to institute arbitration proceedings within such period shall
constitute an absolute bar to the institution of any proceedings, and a waiver
of all claims, with respect to such breach.   9.07   Reimbursement of Costs    
  In the event that a dispute arises between a Participant or Beneficiary and
the Company or other Employer with respect to the payment of benefits hereunder,
and attorney’s fees, expenses and costs are incurred by either party in the
course of litigation or otherwise, the party against whom the other party has
been successful in such dispute shall reimburse such other party for the full
amount of any such attorneys’ fees, expenses and costs.

35



--------------------------------------------------------------------------------



 



9.08   Acceleration of Payment       In the event that the Internal Revenue
Service formally assesses a deficiency against a Participant on the grounds that
an amount credited to such Participant’s Accounts under this Plan is subject to
federal income tax (the “Reclassified Amount”) earlier than the time payment
otherwise would be made to the Participant pursuant to this Plan, then the
Committee shall direct the Employer maintaining such Participant’s Accounts to
pay to such Participant and deduct from such Account the Reclassified Amount. To
the extent possible, such payment will be made in a manner permitted under
Section 409A of the Code and any guidance issued thereunder so as to comply with
such Code Section.

36



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENTS OR TERMINATION OF PLAN

10.01   Amendment       The Board of Directors of the Company, in its sole and
unfettered discretion, may amend the Plan at any time, provided such amendment
does not contravene the provisions of Section 409A of the Code and related
guidance issued thereunder and Section 10.03 hereof.   10.02   Termination      
The Board of Directors of Company may terminate the Plan, in its sole and
unfettered discretion, at any time; provided, however, that distributions
pursuant to the Plan shall not thereby be accelerated but payment shall be made
at the time and in the manner specified under Article VI hereof; provided,
further, however, that if the Plan and all similar plans sponsored by the
Company that are required to be aggregated with the Plan under
Regulation Section 1.409A-1(c)(2) are terminated within the thirty (30) days
preceding or the twelve (12) months following a Change in Control, payment of
all amounts deferred under this Plan and such other plans shall be made in the
form of a lump sum, which shall be paid no later than twelve (12) months
following the date on which the Plan termination occurs.   10.03   Rights of
Participants       No amendment, suspension, or termination of the Plan shall
deprive a Participant of the vested amounts allocated to his or her Accounts as
of such date. No amendment, suspension, or termination shall be retroactive in
effect to the prejudice of any Participant, except to the extent necessary to
comply with any provision of federal or applicable state laws or except to the
extent necessary to prevent detriment to the Company or any of its Affiliates,
or the current taxation of Participants under Code Section 409A and any guidance
issued thereunder, as so determined by the Board in its sole and unfettered
discretion. The foregoing notwithstanding, in the event it is determined by the
Board, in its sole and unfettered discretion, that any provision in this Plan
results in a violation of the requirements of Code Section 409A, any Regulations
or guidance issued thereunder, or any other applicable law or Regulation, the
Board, and any authorized officer so appointed by the Board, shall have the
power unilaterally to modify or eliminate any such provision.       Any
provision of this Plan to the contrary notwithstanding, no action to modify,
amend, supplement, suspend or terminate the Plan on or after the date of a
Change in Control shall be effective without the consent of a majority of the
Participants in the Plan at the time of such action.

37



--------------------------------------------------------------------------------



 



ARTICLE XI
WITHDRAWING EMPLOYERS; TRANSFER TO SUCCESSOR PLAN

11.01   Withdrawing Employers       In the event that a Participating Employer
elects to discontinue or revoke its participation in this Plan:

  (a)   the Company shall cause to be prepared a new plan (the “Successor Plan”)
for the withdrawing Participating Employer, the terms of which shall be
identical to the terms of this Plan;     (b)   the Company shall transfer,
deliver and assign any and all benefit obligations under this Plan which relate
to Participants who are employees of the withdrawing Participating Employer or
its subsidiaries to the Successor Plan; and     (c)   the withdrawing
Participating Employer shall be deemed to have consented to the adoption of the
Successor Plan.

    For purposes of this provision, the Successor Plan shall treat all benefit
obligations described under (b) above as if they had accrued due to an
individual’s service with the withdrawing Participating Employer. Subsequent to
the withdrawing Participating Employer’s adoption of the Successor Plan, and the
transfer of benefit obligations from this Plan to the Successor Plan,
Participants whose benefits were transferred to the Successor Plan shall not be
entitled to receive any amounts from this Plan which relate to benefit
obligations which accrued prior to the transfer.   11.02   Transfer to Successor
Plan       Any provision of this Plan to the contrary notwithstanding, in the
event that:

  (a)   the Participant terminates employment with the Company or other
Participating Employer in connection with the sale, spin-off or other
disposition of a direct or indirect subsidiary of the Company or a sale or other
disposition of assets of the Company or the assets of a direct or indirect
subsidiary of the Company (the “Transaction”);     (b)   in connection with the
Transaction, such separated Participant becomes employed by the subsidiary that
is sold, spun-off or otherwise disposed of, the purchaser of the subsidiary or
assets or other surviving entity in the Transaction, as the case may be, or an
affiliate thereof, (the “Successor Employer”); and     (c)   in connection with
and effective as of or prior to the closing of the Transaction, the Successor
Employer establishes a new plan, the terms of

38



--------------------------------------------------------------------------------



 



      which are substantially identical to the terms of this Plan and which
treat all benefit obligations which relate to the Participant (including those
transferred to the Successor Plan pursuant to the provisions of this Section) as
if they had accrued due to the Participant’s service with the Successor Employer
(the “Successor Plan”), and a new rabbi trust, the terms of which are
substantially identical to the terms of the Trust (the “Successor Trust”),

    then the Participant shall not be entitled to a distribution of benefits
from this Plan on account of such termination of employment, and the Company or
other Participating Employer which formerly employed the Participant and which
maintains an Account or Accounts for such Participant under this Plan shall
transfer, deliver and assign to the Successor Plan and Successor Employer as of
the date the Participant becomes employed by the Successor Employer any and all
benefit obligations under this Plan which relate to the Participant, and
effective with and subsequent to the adoption of the Successor Plan by the
Successor Employer and the transfer of the Participant’s benefit obligations
from this Plan to the Successor Plan, the Participant whose benefits were
transferred to the Successor Plan shall not be entitled to receive any amounts
from this Plan which relate to benefit obligations which accrued prior to the
transfer. The preceding provisions to the contrary notwithstanding, the
provisions of this Section 11.02 shall not be effective for Transactions that
occur on or after the date of a Change in Control without the written consent of
a majority of the Participants in the Plan at such time.   11.03   Compliance
with Code Section 409A With Regard Article XI       If any provision of this
Article XI is determined to violate Section 409A of the Code, such provision
shall have no force or effect.

39



--------------------------------------------------------------------------------



 



     IN TESTIMONY WHEREOF, TRINITY INDUSTRIES, INC. has caused this instrument
to be executed in its name and on its behalf, by the officer thereunto duly
authorized, this 31st day of December, 2007, effective as of January 1, 2005 or
as otherwise provided herein.

            TRINITY INDUSTRIES, INC.
      By:   /s/ Timothy R. Wallace         Title: Chief Executive Officer       
     

     
ATTEST:
   
 
   
/s/ Paul M. Jolas
 
   

     
THE STATE OF TEXAS
 
§
 
 
§
COUNTY OF DALLAS
 
§

     This instrument was acknowledged before me on the 31st day of December,
2007, by Paul M. Jolas of TRINITY INDUSTRIES, INC., a Delaware corporation, on
behalf of said corporation.

         
 
  /s/ Julie Slayden    
 
       
 
  Notary Public in and for the State of Texas    
 
       
My Commission Expires:
  Printed Name of Notary:    
 
       
8/25/2011
  Julie Slayden    
 
       

40